Citation Nr: 0618387	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  00-20 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due to sexual harassment in service and as 
secondary to service-connected headaches and service-
connected low back disability.  

2.  Entitlement to service connection for gastroenteritis.  

3.  Entitlement to service connection for bilateral knee 
disability.  

4.  Entitlement to an initial compensable rating for status 
post excision, endocervical polyp.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Washington, DC, and 
Baltimore, Maryland.  In a rating decision dated in 
September 1995, the Washington, DC, RO, in pertinent part, 
denied service connection for bilateral knee disability and 
gastroenteritis; in the same decision, it granted service 
connection for status post excision, endocervical polyp, and 
assigned a noncompensable rating.  The case was transferred 
to the Baltimore RO in October 1995, and in a rating decision 
dated May 1999, the Baltimore RO denied service connection 
for depression, claimed due to the veteran's service-
connected headache disability and her service-connected low 
back disability.  The veteran's disagreement with denial of 
the service connection claims and her disagreement with the 
noncompensable rating for status post excision, endocervical 
polyp, led to this appeal.  During the course of the appeal, 
the case was transferred to the RO in Wilmington, Delaware.  

In April 2006, the veteran testified before the undersigned 
at a hearing held in Washington, DC.  

The issues of service connection for depression, service 
connection for bilateral knee disability, and an initial 
compensable rating for status post excision, endocervical 
polyp, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

New issue

Review of the veteran's service medical records shows that 
facilities for a chest X-ray were not available at the 
veteran's enlistment examination in June 1978, but they do 
show that a chest X-ray was normal at a reenlistment 
examination in May 1985.  Later service medical records show 
that in 1990 the veteran was diagnosed as having sarcoidosis 
when chest X-rays showed bilateral hilar adenopathy.  The 
chest X-ray at the veteran's service retirement examination 
in October 1994 was abnormal, and the examiner stated there 
was bilateral hilar adenopathy consistent with a history of 
sarcoidosis.  Post-service VA medical records show that in a 
December 1998 chest X-ray report, the radiologist stated 
there was prominence of the hilar structures consistent with 
lympadenopathy associated with the veteran's known sarcoid.  
Later VA medical records also mention sarcoidosis.  

Although there is no indication that the veteran has filed a 
claim for service connection for sarcoidosis, the information 
outlined above raises an inferred claim.  In this regard, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has ruled that the Board is obligated 
to "seek out all issues [that] are reasonably raised from a 
liberal reading of the documents or oral testimony submitted 
prior to the BVA decision."  EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); see Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991).  The Board regards the issue of entitlement to 
service connection for sarcoidosis as having been raised by 
the record, and hereby refers it to the RO for development 
and adjudication.  


FINDING OF FACT

The evidence does not demonstrate that the veteran currently 
has gastroenteritis, and there is no competent evidence that 
any current gastrointestinal disability is causally related 
to in-service gastroenteritis or any other gastrointestinal 
complaints in service.  


CONCLUSION OF LAW

Service connection for gastroenteritis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the RO furnished VCAA notice to the veteran in 
February 2003, which was long after the adverse decision in 
September 1995 from which she appeals.  Thus, because the 
VCAA notice in this claim was not provided to the appellant 
prior to the decision from which she appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2003 letter, the Wilmington RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board also 
notes that the February 2003 letter implicitly notified the 
claimant of the need to submit any pertinent evidence in her 
possession.  In this regard, the claimant was advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that she 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  In regard to the veteran's service connection claim, the 
Board finds that the veteran is not prejudiced by a decision 
at this time in view of the Board's decision to deny the 
claim decided here.  Thus, there is no disability rating or 
effective date that will be assigned for any claimed 
disability.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, provided VA 
examinations, and provided her with the opportunity to 
testify at a Board hearing that took place in April 2006.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

With respect to the issue of entitlement to service 
connection for gastroenteritis, the veteran's representative 
has asserted that the VA examinations of record are 
inadequate because they were not conducted by a board-
certified gastroenterologist and the reports do not identify 
treatment the veteran received during active service.  He 
also argues lack of medical opinions in the reports is error 
and such should be obtained.  The Board has reviewed the 
examination reports and finds them adequate for adjudication 
of the claim in that they were conducted by medical 
professionals, who are competent to provide findings and 
diagnoses.  The Board accepts their statements of having 
reviewed the claims file at face value without requiring a 
recitation of all evidence therein.  And, as explained in the 
body of the decision, the issue under consideration is 
entitlement to service connection for gastroenteritis, and as 
there is no post-service medical evidence that that veteran 
currently has gastroenteritis, a medical opinion is not 
required to decide the service connection claim.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits. 

Legal criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Gastroenteritis

At the April 2006 hearing, the veteran testified that she 
believes that service connection should be granted for 
gastroenteritis because she had stomach problems starting in 
service and her stomach is still giving her problems.  

Service medical records show that on several occasions the 
veteran was seen with complaints of nausea, vomiting, 
abdominal pain, and diarrhea together or in various 
combinations.  In January 1983, the veteran was seen with 
complaints of nausea, vomiting, headache, and low back pain.  
After examination, the diagnosis was tension headache and 
muscle strain.  In July 1983, the veteran was seen with 
complaints of diarrhea for the past day, and the assessment 
was diarrhea.  In November 1983, she complained of lower 
abdominal pain and said she felt bloated; the assessment then 
was mild abdominal pain/premenstrual cramps.  

In December 1984, the veteran was seen in an emergency room 
with complaints of diarrhea, stomach ache, vomiting and back 
pain for the past day, but she left the emergency room 
without being discharged.  In November 1987, she complained 
of severe stomach cramps for the past day, and the assessment 
was acute gastroenteritis versus urinary tract infection.  In 
September 1988, the veteran went to an emergency room with 
complaints of abdominal cramps, nausea, and vomiting for the 
past day.  On questioning, the veteran said she usually had 
the cramps with her menses and that her current symptoms were 
not associated with eating.  After, examination, the 
assessment was dysmenorrhea.  In February 1989, the veteran 
was seen with complaints of vomiting, and the diagnosis was 
acute gastroenteritis.  

Service medical records further show that in early November 
1990, the veteran complained of low back and abdominal pain 
for the past three days.  After examination, the assessment 
was gastroenteritis.  In July 1991, the veteran complained of 
nausea, vomiting, and diarrhea, and the assessment was 
gastroenteritis.  At her service retirement examination in 
October 1994, the veteran gave a history of frequent 
indigestion, which she said she did not treat.  On clinical 
examination, the abdomen and viscera were normal.  

While the service medical records show assessments and 
diagnoses of gastroenteritis in service, there is no post-
service medical evidence that includes a diagnosis of 
gastroenteritis.  In this regard, the earliest post-service 
medical evidence is in the form of VA outpatient records, 
which show that in August 1996 the veteran complained of 
problems with her stomach for the past one to two days for 
which she had been taking Maalox without relief.  She 
reported diarrhea and abdominal and gastric pain.  After 
examination and laboratory studies, the diagnosis was urinary 
tract infection, and antibiotics were prescribed.  

At a VA general medical examination in December 1996, the 
veteran was noted to have a history of a lactase deficiency 
and she reported that she had a medication that she took as 
needed.  She described her usual symptoms as epigastric 
discomfort and occasional mild diarrhea.  After examination, 
the diagnosis was lactase deficiency.  

At a VA outpatient visit in November 1998, the veteran 
reported a history of nausea associated with some gas pains.  
She also reported epigastric burping and belching and 
previous treatment with antacid medications.  After 
examination, the assessment was gastritis.  The examiner 
prescribed Pepcid and advised the veteran that the gas could 
be treated with simethicone with meals.  A VA medical 
certificate shows that in February 2000, the veteran was seen 
with complaints of vomiting, diarrhea, cough, and cold 
symptoms.  The assessment was viral syndrome.  At a visit to 
a VA psychiatrist in February 2002, the veteran reported 
chronic gastritis with gastrointestinal discomfort.  

At VA examination in March 2001, the veteran complained that 
after eating she had a burning sensation in her lower chest 
and had the sensation of food backing up her throat.  She 
said this occurred three to four times a month and she 
reported that she took Rolaids, which provided partial 
relief.  After examination, the clinical impression was 
reflux esophagitis.  At a VA examination in August 2003, the 
physician noted that at the May 2001 VA examination, the 
veteran had been diagnosed with gastroesophageal reflux 
proven by upper gastrointestinal study.  At the August 2003 
examination, the veteran said she still had epigastric 
burning that radiated to her throat and was associated with 
some nausea.  She said her symptoms were worse with certain 
food, and she got gas associated with these foods, which 
usually were spicy foods, dairy products, and salads with 
ranch dressing.  She also reported that these foods could 
produce loose stools and some abdominal burning.  She said 
she took Tums and Pepto-Bismol, which provided some temporary 
relief.  After examination, the impression was 
gastroesophageal reflux disease.  

The issue before the Board is entitlement to service 
connection for gastroenteritis.  While there is evidence of 
diagnoses of gastroenteritis in service, health care workers 
who treated the veteran in service did not diagnose it as a 
chronic disease.  As outlined above, there is no medical 
evidence that the veteran currently has gastroenteritis, and 
this is detrimental to the claim, because it is now well-
established that the grant of service connection requires 
that the evidence demonstrate the current presence of the 
disability for which service connection is sought.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board acknowledges that the evidence shows that the 
veteran has a current diagnosis of gastroesophageal reflux 
disease, but there is no medical evidence that relates the 
current disability to service.  While the veteran is 
competent to report symptoms and at her hearing she testified 
that her stomach started hurting in service and continues to 
hurt, review of the record shows that the symptoms associated 
with the diagnoses of gastroenteritis in service were nausea, 
vomiting, abdominal pain, and diarrhea, while the clinical 
symptom common to the diagnosis of gastroesophageal reflux 
disease at the VA examinations in 2001 and 2003 was the 
epigastric burning radiating to the veteran's throat, which 
was not among the symptoms reported by the veteran during 
service.  

Based on the foregoing, the Board finds that the evidence 
does not demonstrate that the veteran currently has 
gastroenteritis, and there is no competent evidence that any 
current gastrointestinal disability is causally related to 
in-service gastroenteritis or any other gastrointestinal 
complaints in service.  In this regard, the only evidence in 
favor of the claim is the veteran's hearing testimony and 
other statements in which she asserts that that she has 
current stomach problems that started in service and 
therefore implicitly contends that her current 
gastroesophageal reflux is related to service.  The record 
does not show, nor does the veteran contend, that she has 
specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and her opinion that her 
current gastrointestinal disability originated in service is 
therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application.  See 
38 U.S.C.A. § 5107; see generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The Board therefore concludes that service 
connection for gastroenteritis is not warranted.  

ORDER

Service connection for gastroenteritis is denied.  


REMAND

In its September 1995 rating decision, the Washington, DC, RO 
granted service connection for status post excision, 
endocervical polyp, and assigned a noncompensable rating 
effective in June 1995, the day following the veteran's 
separation from service.  The veteran's disagreement with the 
initial noncompensable rating led to this appeal.  

The veteran's service-connected status post excision, 
endocerivcal polyp, is rated under 38 C.F.R. § 4.116, 
Diagnostic Code 7612, which pertains to disease or injury of 
the cervix.  That code is rated under the General Rating 
Formula for Disease, Injury, or Adhesions of Female 
Reproductive Organs (General Rating Formula) at 38 C.F.R. 
§ 4.116.  Under the General Rating Formula, symptoms that do 
not require continuous treatment warrant a noncompensable 
rating, symptoms that require continuous treatment warrant a 
10 percent rating, and symptoms that are not controlled by 
continuous treatment warrant a 30 percent rating.  

At the April 2006 hearing, the veteran testified that she has 
received all her medical treatment at the Baltimore VA 
Medical Center (VAMC) and that she underwent surgery for her 
cervical polyp at the Baltimore VAMC the week before the 
hearing.  She also testified that before the surgery she 
experienced intermittent pain several times a day.  During 
the course of the appeal, VA outpatient records dated to 
May 2003 have been obtained, and the most recent VA 
examination for rating purposes was in August 2003.  As the 
rating for the disability at issue is dependent on the 
necessity for treatment and efficacy thereof, action should 
be taken to obtain all VA medical records dated from May 2003 
to the present, including records pertaining to outpatient 
surgery on April 6, 2006, at the Baltimore VAMC.  The Board 
will remand the claim so that these actions may be 
accomplished, and for completeness will request that a 
current VA examination be obtained, as the most recent VA 
examination pertaining to this claim was in August 2003.  

Also on appeal is the issue of entitlement to service 
connection for bilateral knee disability.  While the 
veteran's service medical records do not include any specific 
complaint, finding, or diagnosis concerning the veteran's 
knees, at her retirement examination in October 1994, the 
veteran reported a history of joint pain and when asked to 
elaborate stated that her knees hurt at times.  On clinical 
examination at that time, the examiner evaluated the 
veteran's lower extremities as normal.  

Post-service VA medical records and examination reports show 
that from December 1996 the veteran has been variously 
diagnosed as having patellofemoral strain and patellofemoral 
syndrome, and a VA orthopedist who examined the veteran in 
December 1998 said that X-rays were suggestive of some mild 
patellofemoral joint disease.  In addition, at a March 2001 
VA orthopedic examination, there was mild crepitus of the 
knees, bilaterally, with extension.  The diagnosis was status 
post ligament damage, both knees, and the examiner stated 
that it was possible that the veteran's current knee problem 
is related to military activity.  A VA radiologist reported 
X-rays of the knees on that date in March 2001 showed no 
abnormalities.  When the veteran underwent a VA examination 
in August 2003, the clinical impression was bilateral knee 
pain, which the physician said seemed consistent with 
patellofemoral syndrome.  After he reviewed August 2003 
X-rays, which showed joint space narrowing in both knees, the 
examiner said that the final diagnosis would be bilateral 
degenerative joint disease of the knees with chronic pain.  
The examiner at the August 2003 examination did not provide 
an opinion as to the etiology of the bilateral knee 
disability.  

As there is of record evidence that indicates that the 
veteran's bilateral knee symptoms are possibly associated 
with the veteran's service, this triggers the need for a 
medical examination with a medical opinion as to the etiology 
of the veteran's bilateral knee disability.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(C); McLendon v. Nicholson, No 04-0185 (U.S. 
Vet. App. June 5, 2006).  The Board will request that the 
examiner review the record in its entirety, with 
consideration of the veteran's service medical records, 
including her statement at her retirement examination in 
October 1994 that her knees hurt at times, and provide an 
opinion, with complete rationale, as to whether it is at 
least as likely as not that any current bilateral knee 
disability is causally related to service or any incident of 
service.  

The remaining issue on appeal is service connection for 
depression, to include as due to sexual harassment in service 
and as secondary to service-connected headaches and service-
connected low back disability.  At the April 2006 hearing, 
the veteran testified that she experienced two incidents of 
sexual harassment in service, one involving a male supervisor 
early in service and another involving a lesbian female E7.  
She testified that the latter incident occurred while she was 
stationed at Fort Meade, Maryland, in approximately 1992.  
The veteran testified that she reported the incident but that 
she does not have a copy of the reports she filed.  

On review of the record, the Board notes that prior to the 
hearing, the veteran had spoken of alleged sexual harassment 
by a male supervisor in 1983, but she had not mentioned the 
claimed sexual harassment incident involving the female E7 at 
Fort Meade.  The latter has not been considered in any 
psychiatric evaluation to date.  In order to assist the 
veteran fully in the development of her claim, the Board will 
direct additional development.  This development will include 
taking action to obtain copies of reports the veteran has 
testified she submitted at the time of the alleged incidents 
of sexual harassment.  In addition, there should be specific 
notice to the veteran of alternative types of evidence that 
she may identify or provide that may be used to corroborate 
her account of the claimed incidents.  See Patton v. West, 12 
Vet. App. 272, (1999) (discussing duty to assist in case of 
claimed personal assault).  

As to obtaining additional records, the Board also notes that 
the veteran's representative has pointed out that service 
medical records show that in November 1984 the veteran was 
seen at a mental health clinic and said she was depressed 
because she was being transferred to a unit where she had 
previously had a problem; the veteran was described as mildly 
suicidal and homicidal.  At a psychiatry consultation on the 
same date, the physician said the veteran expressed suicidal 
ideation and vague ideas of retaliation, with seemingly 
little insight into her involvement.  The physician advised 
support follow-up in the mental health clinic and noted that 
the veteran had benefited previously from such.  The service 
medical records in the claims file do not include additional 
mental health clinic records, either those that predated 
November 1984, referred to by the physician, or to any 
subsequent records that may have been created.  All 
reasonable action should be taken to attempt to obtain those 
records.  See 38 C.F.R. § 3.159(c).  

It is also the Board's judgment that an additional 
VA psychiatric examination would facilitate its decision on 
the claim of entitlement to service connection for 
depression, to include as due to sexual harassment in service 
and as secondary to service-connected headaches and service-
connected low back disability.  After review of the record 
and examination of the veteran, the examiner should be 
requested to provide opinions as the etiology of the claimed 
disability both in terms of whether it had its onset in 
service, is causally related to an incident of service, 
and/or was caused or chronically worsened by the veteran's 
service-connected headache disability or her service-
connected low back disability.  

As was discussed in the decision above, in March 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  As 
to the claim of entitlement to an initial compensable rating 
for status post excision, endocervical polyp, the veteran 
should be provided proper notice that informs her of the type 
of evidence needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:  
      
1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for service connection for bilateral knee 
disability and the claim for service 
connection for depression, to include as 
due to sexual harassment in service and 
as secondary to service-connected 
headaches and service-connected low back 
disability, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, provide 
the veteran with corrective VCAA notice 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date relative to 
her claim of entitlement to an initial 
compensable rating for her service-
connected status post excision, 
endocervical polyp.  

Provide the veteran with notice of the 
kinds of evidence from sources other than 
her service records that she could 
provide or identify that may constitute 
credible supporting evidence of sexual 
harassment she has reported occurred in 
service.  Advise her that she should 
provide the evidence herself or complete 
release authorizations so that VA can 
assist her in obtaining the evidence.  

Also request that the veteran provide any 
evidence in her possession that pertains 
to any of her claims on appeal, that is, 
entitlement to service connection for 
bilateral knee disability, entitlement to 
service connection for depression, to 
include as due to sexual harassment in 
service and as secondary to service-
connected headaches and service-connected 
low back disability, and entitlement to 
an initial compensable rating for status 
post excision, endocervical polyp.  

2.  Obtain and associate with the claims 
service personnel records and any other 
available service records for the 
veteran, to include copies of any reports 
of sexual harassment filed by the veteran 
while she was stationed at Fort 
McClellan, Alabama, or Fort Meade, 
Maryland.  The veteran has stated that 
the incident at Fort McClellan occurred 
in 1983, and she estimates that the 
incident at Fort Meade was in 
approximately 1992.  Document fully all 
action taken to obtain the requested 
records.  Efforts to obtain the records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  See 38 C.F.R. 
§ 3.159.  

3.  Obtain and associate with the claims 
file additional service medical records, 
to specifically mental health clinic or 
mental hygiene clinic records for the 
veteran dated from July 1978 to December 
1985.  It is known with certainly that 
she was seen in 3AD MHC in Frankfurt, 
Germany, in November 1984, and a 
consultation report in her regular 
service medical records recommends 
follow-up at 3D MCH and indicates that 
the veteran had been seen previously in 
that or some other mental health care 
clinic.  Document fully all action taken 
to obtain the requested records.  Efforts 
to obtain the records should be ended 
only if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  See 38 C.F.R. § 3.159.  

4.  Obtain and associate with the claims 
file all VA medical records for the 
veteran from the VAMC in Baltimore, 
Maryland, dated from May 2003 to the 
present.  This should include, but not be 
limited to, the report of outpatient 
surgery that was conducted on April 6, 
2006.  

5.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the nature and etiology of any current 
bilateral knee disability.  All indicated 
studies should be performed.  The 
examiner should be specifically requested 
to review the medical record, including 
the veteran's service medical records, 
and provide opinions as requested:  

(1) An opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
right knee disability had its onset in 
service or is causally related to any 
incident of service; 

(2) An opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
right knee disability was caused or 
chronically worsened by the veteran's 
service-connected low back disability;  

(3) An opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
left knee disability had its onset in 
service or is causally related to any 
incident of service; and 

(4) An opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that any current 
left knee disability was caused or 
chronically worsened by the veteran's 
service-connected low back disability.  

That the claims file was available and 
reviewed should be noted in the 
examination report.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a legible 
report.  

6.  Also arrange for a VA psychiatric 
examination of the veteran to determine 
the nature and etiology of any current 
acquired psychiatric disability, to 
include depression.  After examination of 
the veteran and review of the record, to 
include but not be limited to service 
medical records showing the veteran was 
seen in a mental health clinic in service 
in November 1984, the examiner should 
provide opinions as requested:  

(1) An opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that depression 
or any other current acquired psychiatric 
disorder had its onset in service;  

(2) An opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that depression 
or any other current acquired psychiatric 
disorder is causally related to any 
incident service, to include alleged 
sexual harassment by a male supervisor in 
approximately 1983 or alleged sexual 
harassment by a female sergeant first 
class in approximately 1992; and 

(3) An opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that depression 
or any other current acquired psychiatric 
disorder was caused or chronically 
worsened by the veteran's service-
connected headache disability or her 
service-connected low back disability.  

That the claims file was available and 
reviewed should be noted in the 
examination report.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a legible 
report.  

7.  Arrange for a VA gynecology 
examination of the veteran to determine 
the current severity of her service-
connected status post excision, 
endocervical polyp.  All indicated 
studies should be performed.  The 
examiner should be requested to review 
all post-service VA gynecology clinic 
records for the veteran and determine:  

(1) Whether, and if so during what 
period(s) from separation from service to 
the present, the veteran's symptoms 
associated with her service-connected 
status post excision, endocervical polyp, 
have required continuous treatment; and 

(2) Whether, and if so during what 
period(s) from separation from service to 
the present, the veteran's symptoms 
associated with her service-connected 
status post excision, endocervical polyp, 
have not been controlled by continuous 
treatment.  

That the claims file was available and 
reviewed should be noted in the 
examination report.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a legible 
report.  

8.  Thereafter, assure that all requested 
development has been completed and take 
any remedial action required to assure 
full responsiveness to the requests for 
medical opinions.  Then, readjudicate 
entitlement to service connection for 
bilateral knee disability and entitlement 
to service connection for depression, to 
include as due to sexual harassment in 
service and as secondary to service-
connected headaches and service-connected 
low back disability.  Also, with 
consideration of the possibility of 
"staged" ratings, readjudicate 
entitlement to an initial compensable 
rating for status post excision, 
endocervical polyp.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (in claim 
placed in appellate status by 
disagreement with initial rating, 
separate ratings may be assigned for 
separate periods based on facts found).  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
issue an appropriate supplemental 
statement of the case.  The veteran and 
her representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


